Citation Nr: 9902096	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  94-41 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for a right 
knee disability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Reichelderfer



INTRODUCTION

The veteran served on active duty from June 1975 to November 
1975.  He also had service in the Reserves from November 1975 
to August 1986.

This appeal arises from a rating decision of May 1993 from 
the St. Petersburg, Florida, Regional Office (RO).  The 
veteran appealed this decision to the Board of Veterans 
Appeals (Board).  In a February 1997 decision, the Board 
denied entitlement to an increased rating for a right knee 
disability.  The veteran appealed the Boards decision to the 
U.S. Court of Veterans Appeals (Court).  In a June 1998 Order 
that was based on a joint motion for remand, the Boards 
February 1997 decision was vacated and the case was remanded 
to the Board for further consideration.  [redacted].  

The joint motion for remand indicates that the Board failed 
to address the issue of service connection for a heart 
condition.  The joint motion indicates that this issue was 
addressed in a substantive appeal and the Board should 
address whether a timely substantive appeal had been 
received.  

The initial rating decision on service connection for a heart 
condition was made in October 1993.  The veteran was notified 
of this decision in a letter to him in January 1994.  The 
appeal to Board of Veterans Appeals (VA Form 1-9) referenced 
in the joint motion was received in September 1993, prior to 
the initial October 1993 decision that denied service 
connection for a heart condition.  Since no decision on this 
issue had been made at the time the VA Form 1-9 was received, 
the VA Form 1-9 cannot serve as a substantive appeal or even 
as a notice of disagreement.  Following the January 1994 
notice of the ROs decision denying service connection for a 
heart condition, there were no further communications related 
to this issue received within the one year time period 
allowed to initiate an appeal.  The November 1996 statement 
of the accredited representative (VA Form 1-646) referenced 
in the joint motion was received almost two years after the 
one year period in which to initiate an appeal had expired.

Since no communication disagreeing with the denial of service 
connection for a heart condition was received from the 
veteran or his representative within the one year time period 
allowed, no appeal was initiated.  Accordingly, the Board 
does not have jurisdiction to consider the issue.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.302 
(1998).  

The joint motion for remand also indicates that the Board 
failed to address the issue of entitlement to a temporary 
total disability rating due to convalescence.  The joint 
motion indicates that this issue was addressed in a 
substantive appeal and the Board should address whether a 
timely substantive appeal had been received.  

A rating decision in January 1993 denied entitlement to a 
temporary total disability rating due to convalescence.  The 
veteran received notice of this initial denial of the 
temporary total rating in August 1993.  He then filed a 
timely notice of disagreement.  Another rating decision in 
April 1994 denied entitlement to a temporary total disability 
rating due to convalescence.  A statement of the case was 
sent to the veteran in October 1994.  This statement of the 
case included a VA Form 9 and instructions for completing an 
appeal on this issue.  However, there were no further 
communications received from the veteran or his 
representative within 60 days of the statement of the case or 
one year from the date of notification of the initial 
determination.  

The joint motion references the September 1993 VA Form 1-9.  
However, this was received prior to the October 1994 
statement of the case on this issue and cannot serve as a 
substantive appeal.  The joint motion also references the 
November 1996 statement of the representative (VA Form 1-
646).  However, this was received more than one year after 
the time to complete an appeal had expired.  Additionally, 
neither of the VA Forms references the issue of entitlement 
to a temporary total disability rating.  The Board notes its 
obligation to review all issues reasonably raised by a 
liberal reading of the substantive appeal.  However, the 
veteran was specifically provided with a statement of the 
case on this issue and instructions on completing an appeal.  
There were no further communications related to the issue of 
a temporary total rating received from the veteran or his 
representative within 60 days of the date of mailing of the 
statement of the case or one year from the date of mailing of 
the notice of the initial decision.  Therefore, an appeal of 
this issue was no completed and the Board does not have 
jurisdiction to consider it.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.200, 20.302 (1998).  


REMAND

The veteran contends, in essence, that his right knee 
disability is more severe than reflected by the 10 percent 
disability rating assigned.  After a review of the record and 
in light of the Courts Order and the joint motion, this case 
will be returned to the RO for further evidentiary 
development and adjudication.

A December 1992 clinical record provides right knee range of 
motion values but no assessments of pain on motion and use.  
A December 1992 VA examination report does not provide range 
of motion values for the veterans right knee, or assessments 
of pain on motion and use.  Additionally, a February 1993 
private orthopedic consultation report does not indicate if 
there was any restriction of motion of the knee or whether 
there was pain on motion and use.  The May 1993 VA 
examination report only provides a flexion value with no 
assessment of pain.  Since the medical evidence does not 
provide assessments of pain on motion and use, and the 
examination reports do not provide complete range of motion 
findings, this case will be returned to the RO for further 
examination of the veteran.

The May 1993 VA examination report indicates that the veteran 
was seen often for his right knee at the Miami, Florida, VA 
Medical Center, including being seen on February 23, 1993.  
However, the claims file only contains a few records dated 
subsequent to August 1992 that were often provided by the 
veteran.  Additionally, there are no records in the claims 
file related to a February 23, 1993, visit to the Medical 
Center.  Accordingly, this case will be returned to the RO to 
obtain VA medical records related to treatment of the 
veterans right knee.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992)


In a statement received in January 1993, the veteran 
requested special consideration of VA Regulation 1321-B.  The 
Board presumes that this was a request for consideration of 
an extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  While the RO considered this issue in the 
rating decision of May 1993, the August 1993 statement of the 
case does not provide a discussion of how this regulation 
affected the ROs decision.  Accordingly, the case will be 
returned to the RO to provide a citation to the appropriate 
regulation and a discussion on how the regulation affected 
the ROs decision.

The Court has held that the duty to assist veterans in the 
development of facts pertinent to their claims, under 38 
U.S.C.A. § 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) 
(1998), as set forth in Littke v. Derwinski, 1 Vet.App. 90 
(1990), requires that the VA accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  

Accordingly, this case is REMANDED for the following:

1.  The RO should request legible copies 
of medical records related to treatment 
and evaluation of the veterans right 
knee at the Miami, Florida, VA Medical 
Center from August 1992 to the present.  
If any records have been retired to a 
records repository or other facility, 
appropriate action should be taken to 
retrieve such records.

2.  The RO should request that the 
veteran be scheduled for a VA orthopedic 
examination to evaluate the right knee.  
All appropriate tests and studies should 
be conducted.  The examiner should be 
specifically requested to describe the 
symptoms of the right knee disability, 
and conduct range of motion testing and 
assessments of pain on motion and use.  
The examiner should also determine 
whether there is any instability of the 
right knee.  The examiner should present 
all findings, and the reasons and bases 
therefor, in a clear, comprehensive, and 
legible manner on the examination report.  
The claims folder is to be made available 
to the examiner for review prior to 
evaluation of the veteran.

3.  Following completion of the above, 
the RO should again review the veterans 
claim and determine whether an increased 
disability rating for a right knee 
disability can be granted.  The RO should 
also address an extraschedular rating 
under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The RO should conduct any 
additional evidentiary development deemed 
appropriate.

If the decision remains adverse to the veteran, he and his 
representative should be provided with a supplemental 
statement of the case which includes a discussion of any 
determination made under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1998).  The veteran and his representative 
should be apprised of the applicable time period within which 
to respond.  The case should then be returned to the Board 
for further consideration, as appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until he is so 
informed.  The purposes of this REMAND are to obtain 
additional evidence and to comply with due process 
considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
